Citation Nr: 0317438	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from April 1957 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision which denied 
service connection for residuals of a head injury.  In May 
1998, the Board issued a decision denying the claim.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court), and in April 1999 the 
Court issued an order which granted a joint motion of the 
parties to vacate the Board's decision and remand the claim 
to the Board.  In December 1999, the Board remanded the claim 
to the RO for further development.

In June 2002, the Board issued a decision denying the claim.  
The veteran appealed the Board's decision to the Court.  In a 
joint motion filed in February 2003, the parties requested 
the Court to vacate and remand the Board's decision for the 
Board to address compliance with the duty to notify the 
veteran with regard to evidence and information necessary to 
substantiate his claim, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an order dated in February 2003, the Court granted the joint 
motion.  In July 2003 argument to the Board, the veteran's 
representative asked that the case be remanded to the RO for 
this purpose, citing Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  The Board agrees 
that the case should be returned to the RO for this purpose.  
In addition, an effort should be made to obtain updated 
relevant medical records.  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
clearly identify all sources of VA and 
private medical treatment for residuals 
of a head injury since his separtion from 
service in October 1964 to the present.  
After securing necessary releases, the RO 
should obtain copies of the related 
medical records not previously submitted.

2.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim, including what portion he is to 
provide and what portion the VA is to 
provide.   

3.  Thereafter, the RO should review the 
claim for service connection for residuals 
of a head injury.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


